Case 1:20-cv-05770-JMF Document 76-20 Filed 08/07/20 Page 1 of 4




                    Exhibit 20
       Case 1:20-cv-05770-JMF Document 76-20 Filed 08/07/20 Page 2 of 4




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK,et al.,

                        Plaintiffs,

                v.                                         20-CV-5770(JMF)

 TRUMP,et al.,

                        Defendants.


                           DECLARATION OF JESSIE HAMMOND


Pursuant to 28 U.S.C.§1746(2),I,Jessie Hammond,hereby declare as follows:

          1.   I am over the age of eighteen and have personal knowledge of all the facts stated
herein.
          2.   I am the Public Health Statistics Manager for the Vermont Department of Health
(VDH). I oversee the Center for Health Statistics in the Health Surveillance Division.I oversee
the collection and analysis of statistical information relating to public health as well as our vital
records program. My duties include developing and implementing appropriate methodology and
techniques for the analysis of collected data.I have been employed by VDH since 2002 and in my
current role since 2018.Previously,I served VDH as a public health analyst and as the coordinator
for VDH's Behavioral Risk Factor Surveillance System.
       3.      The Center for Health Statistics at VDH is responsible for accurately tracking health
data and trends to assess the health of Vermonters. The Center oversees research planning, data
collection and analysis, consultation and reports, and health data registry operations. This work
frequently relies on census data •to determine how to promote evidence-based policies, allocate
public health resources,work with researchers,and collaborate with community partners.Because
public health focuses on population-based health indicators, understanding and accurately
accounting for the total population is critical to VDH's work. In addition, public health data
contributes to the State's efforts to allocate healthcare services to serve the populations who live
       Case 1:20-cv-05770-JMF Document 76-20 Filed 08/07/20 Page 3 of 4



within the State, all of which inevitably utilize healthcare resources, regardless of immigration
status. VDH relies on accurate census data to reflect the people who live within Vermont and is
central to VDH's ability to carry out its mission to "protect and promote the best health for all
Vermonters."
        4.      VDH relies on census data because it is one of the only measurements taken of the
total population. In addition to census data, VDH uses intercensal population estimates for the
years between each decennial census.The intercensal population estimates can only be accurate if
the decennial census comedy measures the population. The Department also relies on data from
the annual American Community Survey,which provides more detailed demographic information
about our population. However, this survey is based on a representative population sample and
utilizes census data in the calculation of its estimates. Without accurate base data from the
decennial census,the estimates from the American Community Survey will be inaccurate.
       5.       Reduced census self-response rates will undermine the quality of the census data
and will have a significant impact on VDH's data accuracy.This is particularly true in Vermont as
it relates to data provided for race and ethnicity. Vermont is the second least populous state in the
United States and has low percentages of racial and ethnic minority populations. When analyzing
such small numbers,using census data that under-reports even a few individuals can significantly
impact the accuracy of Vermont's demographic data.
       6.      Inaccurate census data would affect VDH in a multitude of ways. For example,
grant eligibility and award amounts are based on overall state population or populations of
demographic subgroups within the state. Underrepresenting the number of people in Vermont
could impact the amount of public health funding Vermont receives and the amount of funding it
provides to individual communities through sub-recipient grants.In addition,other data collection
methods,such as the Behavioral Risk Factor Surveillance System,I seek to ensure accurate health
indicators by using methodologies based upon census-based population estimates. Furthermore,
Census data is also used to calculate morbidity and mortality rates for many diseases and conditions
like heart disease,cancer,lead poisoning, and falls. It is vital that VDH be able to calculate these
rates based on an accurate overall state population and to identify sub-groups (racial and ethnic,
rural vs. urban,age,etc.) to best target preventions methods. Additionally,census data is used to
determine healthcare service utilization estimates,particularly in underserved rural areas.Vermont

       I See. https://www.healthvermont.gov/health-statistics-vital-records/population-health-surveys-data/brfss.

                                                       2
       Case 1:20-cv-05770-JMF Document 76-20 Filed 08/07/20 Page 4 of 4



is largely a rural and agricultural state and many of its communities risk underrepresentation with
reduced accuracy in the census data.
        7.     VDH's ability to effectively respond to and report on infectious and communicable
disease outbreaks like the current COVID-19 pandemic could also be impacted by a reduction in
the census self-response rate. VDH has used census data to assist with calculating estimates for
recommended testing rates necessary to safely reopen businesses and schools while still protecting
the public's health. Census data will also be used to plan for and implement mass vaccination once
a vaccine is made available. VDH has also used census data to calculate the impact of COVID-19
on population groups,such as racial and ethnic minorities, and to assist in planning for outreach
materials in multiple languages. Outreach to the entire population is critical to Vermont's success
at keeping people aware of how to best prevent disease spread. Census data has also been crucial
for the accurate reporting of case counts and rates, particularly by providing reliable data needed
to render information not individually identifiable as required by HIPAA, so that timely
information can be provided to the public and federal partners.

I declare under penalty of perjury that,to the best of my knowledge,the foregoing is true and
correct.


• Executed on this1 day of August,2020




                                                     Je ie Hammond




                                                3
